Citation Nr: 0103327	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-25 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.  He had service in the Republic of Vietnam, 
where his awards and decorations included the Combat Action 
Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDINGS OF FACT

1.  A Notice of Disagreement was not timely received with 
respect to the RO's decision in April 1998, which denied 
entitlement to service connection for right shoulder 
disability.

2.  Evidence received since the RO's decision in April 1998 
is neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The RO's April 1998 decision which denied entitlement to 
service connection for right shoulder disability, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1997)).

2.  The evidence received since the RO's April 1998 decision 
is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection right 
shoulder disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (a) (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for right shoulder 
disability, including degenerative arthritis.  Service 
connection connotes many factors, but basically, it means 
that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000). 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For certain disabilities, such as arthritis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent or more within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. § 3.307 
(2000).

A review of the record discloses that this is not the 
veteran's first claim of entitlement to service connection 
for right shoulder disability.  In April 1998, the RO denied 
such a claim.  Evidence on file at that time consisted of the 
veteran's service medical records; reports of numerous VA 
examinations, performed between January 1971 and April 1994; 
VA outpatient records, reflecting treatment from October 1970 
to April 1975 and from November 1996 to February 1997; and 
reports from private health care providers, reflecting 
treatment from March 1980 to June 1991.  Such records show 
that the veteran was involved in a motor vehicle accident in 
service in October 1970; however, there was no competent 
evidence of any right shoulder disability until early 1997, 
when the veteran was treated for degenerative joint disease 
in that shoulder.  There was also no competent evidence that 
such disability was in any way related to service.  
Therefore, the RO denied entitlement to service connection 
for right shoulder disability.  The veteran was notified of 
that decision, as well as his appellate rights; however, he 
did not submit a Notice of Disagreement with which to 
initiate an appeal.  Accordingly, that decision became final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 20.1103.

The veteran now requests that his claim of entitlement to 
service connection for right shoulder disability be reopened.  
Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §  7105(c) ; 38 C.F.R. §§ 20.302(a), 20.1103.  
The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156(a).  If new and material evidence has 
been presented, the claim is reopened, and the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist the veteran has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the April 1998 rating 
action includes VA outpatient records, reflecting treatment 
from February 1983 to April 1999; reports of VA examinations, 
performed in December 1998 and May 2000; statements from 
private health care providers, dated in May 1999 and January 
2000; and the transcript of the veteran's hearing on appeal, 
which was held at the RO in February 2000.  X-rays, taken by 
VA in December 1992 revealed old trauma to the right shoulder 
with severe degenerative change and deformity of the right 
shoulder.  In May 1999, M. B., M.D., the physician who had 
treated the veteran since 1976 reported that the veteran had 
had progressive deterioration of right shoulder function 
since a motor vehicle accident in service in 1970.  In 
January 2000, N. V. L., M.D., an orthopedic specialist, 
concluded that the veteran had osteoarthritis of the right 
shoulder, probably as the result of old trauma.  There is no 
evidence of right shoulder trauma on file other than that to 
which the veteran testified during his hearing on appeal; 
i.e., the right shoulder trauma he reportedly sustained in a 
motor vehicle accident immediately prior to his discharge 
from service.  Such evidence is new in the sense that it was 
not previously available to VA decision makers.  It also 
bears directly and substantially upon the specific matter 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the additional evidence is new and material for 
the purpose of reopening the claim.  To that extent, the 
appeal is allowed.  


ORDER

New and material evidence having been submitted, the request 
to reopen the claim of entitlement to service connection for 
right shoulder disability is granted.


REMAND

In light of the foregoing decision to reopen the claim for 
service connection for right shoulder disability, a de novo 
review of the evidence is required.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  It would be premature for the 
Board to take such action, as it could prejudice the 
veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   

Further, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard; VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). 

The evidence shows that in October 1970, shortly before his 
discharge from service the veteran was reportedly treated at 
Balboa Naval Hospital for injuries sustained in a motor 
vehicle accident.  Neither the report of that treatment, nor 
any police report of that accident, has been associated with 
the claims folder.  

The reports of VA examinations performed in January 1971 and 
October 1975 show that the veteran had worked for the 
Louisville and Nashville Railroad since January 1966.  It has 
not been determined whether the veteran had a physical 
examination prior to his reemployment following his discharge 
from service.  

The clinical records from the veteran's long time physician, 
M. B., M.D., have not been associated with the claims folder.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should make another attempt, 
through official channels, to obtain a 
copy of the report reflecting treatment 
for the veteran's injuries sustained in a 
motor vehicle accident in service in 
October 1970.  Such an attempt should 
include, but not be limited to, a request 
to the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, and a 
request directly to Balboa Naval Hospital 
in San Diego, California.  Failures to 
respond or negative replies to any 
request should be noted in writing and 
associated with the claims folder.  

2.  The RO should ascertain which police 
agency, if any, investigated the 
veteran's motor vehicle accident which 
occurred in October 1970. In so doing, 
the RO should request the veteran's help 
in identifying the name and address of 
the police agency in question.  If the 
veteran denies that the accident was 
investigated, no further action on this 
question is required.  If the veteran is 
unable to recall the name of the agency 
in question, the RO should, nevertheless 
contact the California State Highway 
Patrol, the County Sheriff, the San Diego 
Police Department, and the Military 
Police in an effort to obtain a copy of 
the accident report in question.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  The RO should contact the Louisville 
and Nashville Railroad, or its successors 
if applicable, and ascertain whether the 
veteran was examined prior to his 
employment after service.  If so, a copy 
of that examination should be requested 
from the company.  If unavailable through 
the company, the RO should request that 
the veteran provide any such copy he may 
have in his possession.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

4.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for 
right shoulder disability. After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  In any 
event, the RO should request the clinical 
records, dated since 1976, from the 
veteran's long-time physician, M. B., 
M.D.  The RO should also request that the 
veteran provide any additional relevant 
medical records he may possess.  Failures 
to respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development, including any 
necessary VA examination, and then 
readjudicate the issue of entitlement to 
service connection for right shoulder 
disability. In so doing, the RO must 
review the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of the issue.  The veteran need take no 
action until he is notified.  It must be emphasized, however, 
that he does have the right to submit any additional evidence 
and/or argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 
372-373 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

 



